Case 2:20-cr-00001-JPJ-PMS Document 1 Filed 03/10/20 Page 1 of 1 Pageid#: 1

                                                                       CLERK'S OFFICE U.S.DISX COURT
                                                                              ATABINGDON,VA
                                                                                   FILED
                               UNITED SG TESDISTRW T COURT                         M#2 12 2222
                               W ESTERN DISTRICT OF U RGINIA
                                      BIG STOVE GAP                           JuL c.       ,G ERK
                                                                             BY: -
                                                                                   P
U M TED STA TES O F A M ERICA
                                                  CaseNumber:1 '
                                                               .         (X )
V.
                                                  Violation: 18U.S.C.j1791(a)(2)
ANTW AN JOM SON



                                        INDtCTM ENT
                                        C O U N T O NE

'fhéCyrandJury chargesthat:
                                                                         .    .'


             1.   OnoraboutJanuary6,2020,intheW esternbistrictofVirginia,AMTWAN
JOHNSON,beinganinmateofafederalprison,nnmelyUSP Lee,possessedaproMbiiedobject
     '   .                 .      . '



thatwasdesir çd and iritendedto beused asaweapon.

                  A11inviolationofTitle1S,UnitçdStatesCode,Sections1791(a)(2)and
1791(d)(1)(B).

ATRUBBmuthisz/dayof X #Rt# ,2020.

                                                         s/GRAXD JURY FOREPERSON

THOM AS T.CULLEN
United StatesAttorney




USAO No.                                  Page 1 of1
